10

11

12

13

14

13

16

i?

18

19

20

2]

22

23

24

25

26

27

28

Case 3:20-cv-01801-SI Document 15 Filed 12/08/20 Pagelof2 .

Joseph Bakhos Esq,

State Bar Number: 327036

17221 E. 17th St., Ste #F

Santa Ana, CA 92705

Telephone: [714]-617-5868

Email Address: jbakhoslaw@yahoo.com
Attorney for plaintiff

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

ADAM GHADIREL
Plaintiff,

VS.

BAY FAIR SHELL dba SHELL GAS
STATION, a business entity; BANSAL, INC.,
a corporation,

Defendants

 

 

 

 

TO ALL PARTIES IN INTEREST:

Case No.: 3:20-cv-01801-S]

NOTICE OF SETTLEMENT

NOTICE IS HEREBY GIVEN that Plaintiff, ADAM GHADIRI, has reached

a full and comprehensive settlement of this civil action with mutual general releases.

The settlement has been reached involving the Plaintiff and the Defendant(s), BAY FAIR

SHELL dba SHELL GAS STATION, a business entity; BANSAL, INC., a corporation.

i
if
if

i

NOTICE OF SETTLEMENT

 
1d

1]

12

14

15

16

17

18

19

20

2]

22

24

25

26

27

28

 

 

Case 3:20-cv-01801-SI Document 15 Filed 12/08/20 Page 2 of 2

The parties are awaiting final execution and signing of the settlement paperwork.

DATED: | r\s \ro ve ~~

Joseph Bakhos, Esq.
Attorney for Plaintiff

NOTICE OF SETTLEMENT

 
